Title: Thomas Jefferson to Patrick Gibson, 7 August 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello Aug. 7. 14.
          Your letter of July 27. was duly recieved, and the 200 D. inclosed in it. I find that in making my draughts, I had had too much confidence that a sale of my flour could be effected on some terms, and that the deficiency produced by sacrifice in price, might be obtained from the bank until the crop, growing and severed might be got to market. I was not aware of their stopping discounts, & calling in their debts; an operation however which I verily believe is salutary & necessary for their security. for that a great crush must happen from the abuse of these institutions in the North seems certain. I think therefore what they are doing is wise, notwithstanding it’s effect on my own situation. immediately on the reciept of your letter I set to work to accomodate in point of time, the money engagements I was under, and believe I can postpone all of them except one of 370.D. to be remitted to mr Barnes of Geo. T. on an account of so particular a character that I should stand on no sacrifice to make it good; and the remittances to Philadelphia, which I mentioned to you, amounting to about 140.D. these are for several individuals, who giving credit to a person so distant and out of their reach, are entitled to
			 have them considered peculiarly as debts of honor. I am not without hope that some demand for
			 flour for the force collecting at Norfolk will arise; and that the prospect of peace, which the late
			 embarcation of troops at Bordeaux does not disturb, will soon set the market in motion. yet these will not be in time to meet these two calls which press. I could not ask further advances from
			 you;
			 because the new operations of the banks may require cautions which I would not press upon certainly, from a sense of much kindness in our preceding relations. but having, for many years, had no
			 other
			 medium but your house for the transaction of my affairs, I have no other from whom I could make the enquiry whether, in such a place as Richmond, any private resource exists, of short
			 accomodation,
			 on any terms, & on any security I could give; which so far as regards property may be as ample as desired.altho’ this, would be new to me, yet
			 for the particular calls stated, I would do it,
			 confident that as it is the first, so it would be the last instance of being so far off my guard, as to expose myself to such a necessity.
			 I look forward with great anxiety to the return of
			 peace,
			 and of a regular course in the transactions of life, where fair and rational calculations may not be defeated of their consequences by arbitrary causes.there will be two small bills
			 presented
			 to you for articles ordered some months ago, and which, not seeing them in your account, I presume are still out.
			 the one will be by mr Staples for some castings,
			 the other by mr Richd Randolph for some of his earthen ware.
			 of the remittances for Philadelphia, 68.75 D are for Bradford & Inskeep booksellers there, who in a letter of Apr. 7. informed me they had sent by the mail stage, to your care, some copies of Lewis & Clarke’s voyage. have they ever come to hand. Accept assurances of my perfect esteem & respect.
          Th:
            Jefferson
        